PER CURIAM.
Appellant, Zafar Shah, M.D., appeals a Final Order of the Florida Board of Medicine which revokes his license to practice medicine in the State of Florida. Because the order fails to state the reasons for increasing the penalty recommended by the Administrative Law Judge with the requisite particularity required by section 120.57(1)(l), Florida Statutes (2001), we reverse and remand the cause to the Florida Board of Medicine with directions to enter a new order which either accepts the penalty recommendation made by the ALJ, or reimposes the increased penalty stating, with particularity, the reasons for increasing the penalty, as required by section 120.57(1)(l). See Pages v. Department of Prof'l Regulation, Bd. of Med., 542 So.2d 456 (Fla. 3d DCA 1989); Van Ore v. Board of Med. Exam’rs, 489 So.2d 883 (Fla. 5th DCA 1986); Lazarus v. Department of Prof'l Regulation, Bd. of Med. Exam’rs, 461 So.2d 1022 (Fla. 3d DCA 1985).
REVERSED and REMANDED.
BARFIELD, WOLF and DAVIS, JJ., concur.